{¶ 17} I agree with the reasoning expressed in Judge Brogan's opinion in almost all respects, and I agree that it is unlikely, in the extreme, that Carnicom would not have pled guilty, but for the trial court's one statement, true in general, that additional prison time may be imposed for violations of post-release control in increments of up to nine months. Of course, since the aggregate additional prison time possible in this case was limited to six months, which was explained to Carnicom, that superseded the general statement that additional time could be imposed in increments not to exceed nine months.
 {¶ 18} I would caution, however, that a trial court's misstatement of the maximum possible prison time for an offense that overstates the time may not always be harmless error in a plea as charged. Under different circumstances, I could see an argument that the threat perceived by a defendant as a result of a grossly overstated maximum sentence might induce the defendant to plead guilty and throw himself upon the mercy of the court; whereas, if the defendant had correctly understood that the maximum possible sentence was much less, the defendant might prefer to take his chances with a jury.